          Case 1:20-cr-00304-AJN Document 52 Filed 03/16/21 Page 1 of 2




UNITED STATES DISTRICT COURT                                                                3/16/21
SOUTHERN DISTRICT OF NEW YORK


  United States,

                   –v–
                                                                                 20-cr-304 (AJN)
  Jesus Rivera,
                                                                                      ORDER
                         Defendant.




ALISON J. NATHAN, District Judge:

       The Court has received the Defendant’s request for the sentencing to proceed in person.

The Court has requested to arrange an in-person sentencing hearing in this case on April 2, 2021

at 1:30 P.M.

        To comply with the Southern District of New York’s procedures for in-person

proceedings during the COVID-19 pandemic, the Court requires an accurate count of the total

number of people who will likely attend the proceeding. By March 22, 2021, the parties should

submit a joint letter identifying all counsel who will participate in the proceeding and providing

an estimate of the number of other people who will be in attendance.

       Please keep in mind that, due to measures to ensure the safety of all those attending the

sentencing in light of the COVID-19 pandemic, seating space in the courtroom is very limited.

Space in the courtroom will largely be limited to the parties and counsel, with a few socially-

distanced seats in the gallery available to family members of the Defendant and any victims. An

overflow courtroom will be set up where a limited number of additional people may safely watch

and hear the proceeding through a video feed. The Court will also set up an audio dial-in

number through which all interested parties may listen to the proceeding remotely by telephone.


                                                 1
          Case 1:20-cr-00304-AJN Document 52 Filed 03/16/21 Page 2 of 2




The Court will issue a separate order with the dial-in number once it is available. For the safety

of all, the Court encourages all parties interested in the proceeding to take advantage of the

remote dial-in option. The Court will invite counsel to indicate who is present on the phone line

and the Court will deem that the equivalent of being present in the courtroom.



       SO ORDERED.

 Dated: March 16, 2021
        New York, New York                        ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge




                                                 2
